UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2012 EXPLANATORY NOTE - The Registrant is filing this amendment to its Form N-CSR for the period ended September 30, 2012, originally filed with the Securities and Exchange Commission on December 2, 2012 (Accession Number 0001398344-12-003769), to correct the Level 1, Level 2 and Level 3 table on Note 7 of Notes to Financial Statements on page 14 of the Annual report to shareholders in Item 1 of the Form N-CSR.Other than the aforementioned revision, this Form N-CSR/A does not reflect events occurring after the filing of the original Form N-CSR, or modify or update the disclosures therein in any way. Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ironclad Managed Risk Fund (Ticker Symbol: IRONX) ANNUAL REPORT September 30, 2012 www.IroncladFunds.com Table of Contents Letter to Shareholders 1 Fund Performance and Summary 3 Schedule of Investments 4 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Report of Independent Registered Public Accounting Firm 16 Supplemental Information 17 Expense Example 21 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ironclad Managed Risk Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. Total Returns as of September 30, 2012 S&P 500 Index CBOE S&P 500 PutWrite Index Ironclad Managed Risk Fund 1-Year 30.20% 26.25% 15.05% 1-Year Standard Deviation 13.49% 9.59% 3.90% Annualized Since Inception 13.38% 10.42% 10.77% Annualized Standard Deviation 13.71% 10.54% 4.64% Inception date for the Fund is 10/14/2010 and total annual operating expenses of the Fund are 1.25%. The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To obtain performance information current to the most recent month-end please call (888) 979-IRON (4766). A redemption fee of 2.00% will be imposed on redemptions or exchanges of shares you have owned for 30 days or less.Please see the Prospectus for more information. The CBOE S&P 500 PutWrite Index is a benchmark index measuring the performance of fully collateralized sales of one-month put options on the S&P 500 Index against a portfolio of Treasury Bills.The S&P 500 Index is a broad based unmanaged index of 500 stocks and widely recognized as representative of the equity market in general.These indices are unmanaged, not available for investment and do not reflect expenses, fees or sales charge, which would lower performance. Standard Deviation is a common measure of the volatility of investment returns. Upside/Downside Capture Ratio measures performance in up/down markets relative to a benchmark. Equity markets fluctuate based on price movements.Foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments and changes in the regulatory environment of foreign countries.Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. The value of the Fund’s positions in options will fluctuate in response to changes in the values of the assets they track and may be subject to greater fluctuations in value than investments in the underlying assets.The risk involved in selling a put option is that the market value of the underlying security could decrease and the option could be exercised, obligating the seller of the put option to buy the underlying security from the purchaser at an exercise price that is higher than its prevailing market price.The trading of options is a highly specialized activity that entails greater than ordinary investment risks. Fixed-income securities respond to economic developments, particularly interest rate changes and the creditworthiness of individual issuers.Changes in interest rates may cause the value of a security to fluctuate, with lower rated securities more volatile than higher rated securities.Changes to or the withdrawal of a rating may result in the security becoming less liquid or losing value. 1 To Our Fellow Shareholders: Overview The equity rollercoaster continued in 2012 as an improvement in investor sentiment drove equity markets to a peak in April before succumbing to anxieties over Europe in June.Central banks around the world then embarked on accommodative monetary policies driving equity markets to their highest levels of the year in September.As we enter the fourth quarter, the equity markets will be focused on the fiscal cliff, the outlook for growth in China and the ongoing crisis in Europe. Performance IRONX began its fiscal year during a turbulent period in which the S&P 500 declined by -18.64% from April 30, 2011 to October 3, 2011.Over the same period, the CBOE S&P 500 PutWrite Index declined by -13.68% and IRONX declined by -4.49%.IRONX ended its fiscal year on September 30, 2012 with a gain of 15.05%.Over the same period, the CBOE S&P 500 PutWrite Index increased by 26.25% and the S&P 500 increased by 30.20%.By mitigating a large portion of the market’s decline, IRONX created a positively skewed upside/downside capture ratio. One cannot view returns in isolation, as the amount of risk that accompanies those returns must also be considered.IRONX had an annualized standard deviation of 3.90% during its fiscal year, which compares favorably to the CBOE S&P 500 PutWrite Index’s annualized standard deviation of 9.59% and the S&P 500’s annualized standard deviation of 13.49% for the same period.IRONX’s reduced risk is best illustrated by looking at the frequency of significant declines over the past year: 10/1/11 - 9/30/12 S&P 500 Index CBOE S&P 500 PutWrite Index Ironclad Managed Risk Fund Days Losing > -1% 31 8 3 Days Losing > -2% 9 1 0 Average Loss When S&P 500 Loses > -1% -1.73% -0.86% -0.52% The S&P 500 declined by -9.57% from April 2, 2012 to June 4, 2012.Over the same period, the CBOE S&P 500 PutWrite Index declined by -4.65% and IRONX declined by -1.46%.Since inception, IRONX has increased cumulatively by 22.21%, while the CBOE S&P 500 PutWrite Index increased by 21.46% and the S&P 500 increased by 27.94%. Outlook While we have no stated bias on the direction of the equity markets, we will continue to target a reduction in the volatility of the portfolio in an effort to maximize the benefits of compounding math for our shareholders through a positively skewed upside/downside capture ratio. Sincerely, Rudy Aguilera Portfolio Manager 2 Ironclad Managed Risk Fund FUND PERFORMANCE AND SUMMARY at September 30, 2012 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the CBOE S&P 500 PutWrite Index and the S&P 500 Index.Results include the reinvestment of all dividends and capital gains. The CBOE S&P 500 PutWrite Index is a benchmark index measuring the performance of fully collateralized sales of one-month put options on the S&P 500 Index against a portfolio of Treasury Bills.The S&P 500 Index is a broad based unmanaged index of 500 stocks and widely recognized as representative of the equity market in general.These indices are unmanaged, not available for investment and do not reflect expenses, fees or sales charge, which would lower performance. Total Returns as of September 30, 2012 Since Inception* 3 Months 1 Year (Annualized) Ironclad Managed Risk Fund 2.93% 15.05% 10.77% CBOE S&P 500 PutWrite Index 3.29% 26.25% 10.42% S&P 500 Index 6.35% 30.20% 13.38% * Inception date 10/14/10. The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted.To obtain peformance information current to the most recent month-end, please call (888) 979-IRON. Returns reflect the reinvestment of distributions made by the Fund and do not reflect the deduction of taxes a shareholder would pay on the Fund distributions or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. Gross and net expense ratio for the Fund is 1.25%, which are the amounts stated in the current prospectus as of the date of this report.The Advisor is obligated to pay all Fund expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation). 3 Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 Principal Amount Value SHORT-TERM INVESTMENTS– 87.6% United States Treasury Bill $ 0.000%, 10/25/2012 $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $178,209,826) TOTAL INVESTMENTS – 87.6% (Cost $178,209,826) Other Assets in Excess of Liabilities – 12.4% TOTAL NET ASSETS –100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Ironclad Managed Risk Fund SUMMARY OF INVESTMENTS As of September 30, 2012 Security Type Percent of Total Net Assets U.S. Treasury Bills % Money Market % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 5 Ironclad Managed Risk Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2012 Assets: Investments, at value (cost $178,209,826) $ Segregated cash with broker Receivables: Investment securities sold Fund shares sold Interest Total assets Liabilities: Payables: Fund shares redeemed Due to Advisor Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net realized gain on investments and options Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 6 Ironclad Managed Risk Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 Investment Income: Interest $ Total investment income Expenses: Advisory fee Interest expense Total expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments and Options: Net realized gain on: Purchased options contracts Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Purchased options contracts ) Written options contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and options Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 7 Ironclad Managed Risk Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended September 30, 2012 For the Period October 14, 2010* to September 30, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and options contracts Net change in unrealized appreciation/depreciation on investments and options contracts ) Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $
